                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

JEWISH FEDERATION OF LINCOLN,
Inc., A Nebraska Non-Profit
Corporation;                                                   4:18CV3048

                       Plaintiff,
                                                                  ORDER
        vs.

JENNIFER ROSENBLATT, KURT
KNECHT, and MUSICSPOKE, INC., a
Delaware Corporation;

                       Defendants.


        Plaintiff Jewish Federation of Lincoln and Defendants Kurt Knecht and
Musicspoke, Inc. filed a joint Stipulation and Motion to Extend Expert Disclosure
Deadline. The motion is unopposed by Defendant Jennifer Rosenblatt.


        Accordingly,


        IT IS ORDERED that the Stipulation and Motion to Extend Expert
Disclosure Deadline (Filing No. 83) is granted and the final progression order is
amended as follows:


   1)         The deadline for identifying expert witnesses expected to testify at the
              trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
              retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is now September 23,
              2019.


   2)         The deadline for complete expert disclosures for all experts expected to
              testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and
        non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is now October 21,
        2019.


3)      The deadline for filing motions to exclude testimony on Daubert and
        related grounds is now November 22, 2019.


4)      The remaining unexpired deadlines set in the final progression order
        are unchanged. All requests for changes of deadlines or settings
        established herein shall be directed to the undersigned magistrate
        judge, including all requests for changes of trial dates. Such requests
        will not be considered absent a showing of due diligence in the timely
        progression of this case and the recent development of circumstances,
        unanticipated prior to the filing of the motion, which require that
        additional time be allowed.


     Dated this 29th day of July, 2019.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge




                                          2
